               Case 2:18-cv-01600-RFB-VCF Document 26 Filed 05/21/19 Page 1 of 6



 1   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
 2
     JONATHAN M. HAUCK
 3   Trial Attorney, Tax Division
     U.S. Department of Justice
 4   P.O. Box 683
     Washington, D.C. 20044
 5   202-616-3173 (v)
     202-307-0054 (f)
 6   jonathan.m.hauck@usdoj.gov

 7   Of Counsel:
     DAYLE ELIESON
 8   United States Attorney

 9   Counsel for the United States

10                                               UNITED STATES DISTRICT COURT
                                                      DISTRICT OF NEVADA
11

12    UNITED STATES OF AMERICA,

13                     Plaintiff,

14                     v.                                                Case No. 2:18-CV-01600-RFB-VCF

15    KEITH W. WARNER, CARMELA                                           STIPULATION AND PROPOSED
      WARNER, MARC KOLODINSKY, PNC                                       ORDER REGARDING RELATIVE
16    BANK, EVERGREEN MONEYSOURCE                                        PRIORITY BETWEEN PLAINTIFF
      MORTGAGE COMPANY, and CLARK                                        THE UNITED STATES OF
      COUNTY TREASURER,
17                                                                       AMERICA AND DEFENDANT PNC
      Defendants.                                                        BANK
18

19
                Plaintiff, the United States of America, and defendant PNC Bank N.A. (“PNC”) agree as
20
     follows:
21
                1.          This is a civil action brought by the United States of America to reduce to
22
     judgment federal tax assessments against Defendants Keith and Carmela Warner (the Warners)
23
      Stipulated As To Priority Between United States And PNC Bank                U.S. DEPARTMENT OF JUSTICE
      N.A. And Proposed Order                                        1            Tax Division, Western Region
      (Case No. 2:18-cv-01600-RFB-VCF)                                            P.O. Box 683
                                                                                  Washington, D.C. 20044
                                                                                  Telephone: 202-616-3173
               Case 2:18-cv-01600-RFB-VCF Document 26 Filed 05/21/19 Page 2 of 6



 1   and to foreclose federal tax liens against certain real property located at 6624 Johnny Love

 2   Lane, North Las Vegas, NV 89086 (the Property), A.P.N.:124-23-314-019 and is more

 3   particularly described as follows:

 4                         LOT TWENTY-SIX (26) IN BLOCK FOUR (4) OF
                           DONNA/DEER SPRINGS UNIT 1C, AS SHOWN BY MAP
 5                         THEREOF ON FILE IN BOOK 128 OF PLATS, PAGE 71, IN
                           THE OFFICE OF THE COUNTY RECORDER OF CLARK
 6                         COUNTY, NEVADA.

 7              2.         PNC was named as a defendant pursuant to the requirements of 26 U.S.C. §

 8   7403(b) because it may claim an interest in the Property. The United States claims no monetary

 9   relief against PNC in this action.

10              3.         PNC does not challenge the amount or validity of the Internal Revenue Service

11   assessments as alleged in the First Amended Complaint (ECF No. 15)(FAC) paragraphs 21 or

12   29.

13              4.         PNC does not challenge the sums secured by, or the validity of, the Notices of

14   Federal Tax Lien as alleged in the FAC paragraphs 12, 13, and 14.

15              5.         PNC does not challenge that the Property is encumbered by the United States’

16   Notices of Federal Tax Lien as alleged in the FAC paragraphs 12, 13, and 14.

17              6.         PNC’s interest in the Property, based upon the assignment (recorded with the

18   Clark County Recorder October 30, 2018) of Evergreen MoneySource Mortgage Company’s

19   Deed of Trust recorded July 27, 2012, is senior to, and has priority over, the United States’

20   federal tax liens.

21              7.         PNC does not object to the issuance of final order or decree permitting the United

22   States to enforce its tax liens referenced above by way of sale of the Property.

23
      Stipulated As To Priority Between United States And PNC Bank              U.S. DEPARTMENT OF JUSTICE
      N.A. And Proposed Order                                        2          Tax Division, Western Region
      (Case No. 2:18-cv-01600-RFB-VCF)                                          P.O. Box 683
                                                                                Washington, D.C. 20044
                                                                                Telephone: 202-616-3173
               Case 2:18-cv-01600-RFB-VCF Document 26 Filed 05/21/19 Page 3 of 6



 1              8.         In the event that the Court permits the sale of the Property, it will be sold free and

 2   clear of all liens of record and free of any interest PNC has in the Property, with the liens and

 3   PNC’s interest to attach to the proceeds of the sale in the same amount and with the same priority

 4   that they had against the Property. The proposed Order of Judicial Sale shall provide that the sale

 5   proceeds shall be distributed in accordance with priority as agreed in paragraph six (6) above. If

 6   the affected parties cannot stipulate to the amount of PNC’s interest or claim to the proceeds of

 7   the sale, PNC shall file its claim to the proceeds of the sale within 30 days after the Court

 8   confirms the sale of the Property, and the United States or any other affected party may file

 9   written objections within 14 days thereafter. The Court may then issue subsequent orders

10   requiring additional written briefing and/or hold evidentiary or other hearings as it may deem

11   necessary to determine the appropriate amount of PNC’s claim.

12              9.         The United States and PNC will not seek an award of their respective costs related

13   to this litigation, including any possible attorney's fees, from the Court. PNC reserves the right to

14   recover its fees pursuant to 26 U.S.C. § 6323(e).

15              10.        Unless otherwise ordered by the Court, PNC is excused from further participation

16   in this action, appearing in Court, or otherwise asserting its claim in this case.

17              11.        PNC will be bound by the judgment in this case, which shall incorporate the terms

18   of this stipulation.

19   //

20

21   //

22

23   //
      Stipulated As To Priority Between United States And PNC Bank                U.S. DEPARTMENT OF JUSTICE
      N.A. And Proposed Order                                        3            Tax Division, Western Region
      (Case No. 2:18-cv-01600-RFB-VCF)                                            P.O. Box 683
                                                                                  Washington, D.C. 20044
                                                                                  Telephone: 202-616-3173
               Case 2:18-cv-01600-RFB-VCF Document 26 Filed 05/21/19 Page 4 of 6



 1              12.        The United States and PNC jointly request the Court to enter the following

 2   proposed order

 3

 4   Dated this 4th day of April, 2019.

 5   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General                         ALDRIDGE PITE, LLP
 6
     /s/ Jonathan Hauck                                                  /s/ Jory C. Garabedian
 7   JONATHAN M. HAUCK                                                   JORY C. GARABEDIAN
     Trial Attorney, Tax Division                                        NV Bar # 10352
 8   U.S. Department of Justice                                          520 South 4th Street, Suite 360
     P.O. Box 683                                                        Las Vegas, NV 89101
 9   Washington, D.C. 20044                                              858-750-7600 (v)
     202-616-3173 (v)                                                    702-685-6342 (f)
10   202-307-0054 (f)
     Jonathan.m.hauck@usdoj.gov                                          * Permission to enter e-signature granted by
11                                                                       email dated April 3, 2019
     Of Counsel:
12   DAYLE ELIESON
     United States Attorney                                              Attorneys for PNC Bank N.A.
13
     Counsel for the United States
14

15

16

17

18

19

20

21

22

23
      Stipulated As To Priority Between United States And PNC Bank                      U.S. DEPARTMENT OF JUSTICE
      N.A. And Proposed Order                                        4                  Tax Division, Western Region
      (Case No. 2:18-cv-01600-RFB-VCF)                                                  P.O. Box 683
                                                                                        Washington, D.C. 20044
                                                                                        Telephone: 202-616-3173
               Case 2:18-cv-01600-RFB-VCF Document 26 Filed 05/21/19 Page 5 of 6



 1                                                      Order Approving Stipulation

 2        The foregoing Stipulation is approved.

 3

 4

 5   It is so ordered.

 6                21st day of _____________,
     Dated this _______        May             19
                                             20__.

 7

 8
                                                                         RICHARD F. BOULWARE, II
 9                                                                       United States District Judge

10   Submitted by:

11   RICHARD E. ZUCKERMAN
     Principal Deputy Assistant Attorney General
12
     JONATHAN M. HAUCK
13   Trial Attorney, Tax Division
     U.S. Department of Justice
14   P.O. Box 683
     Washington, D.C. 20044
15   202-616-3173(v)
     202-307-0054 (f)
16   jonathan.m.hauck@usdoj.gov

17

18

19

20

21

22

23
      Stipulated As To Priority Between United States And PNC Bank                    U.S. DEPARTMENT OF JUSTICE
      N.A. And Proposed Order                                        5                Tax Division, Western Region
      (Case No. 2:18-cv-01600-RFB-VCF)                                                P.O. Box 683
                                                                                      Washington, D.C. 20044
                                                                                      Telephone: 202-616-3173
               Case 2:18-cv-01600-RFB-VCF Document 26 Filed 05/21/19 Page 6 of 6



 1
                                                         CERTIFICATE OF SERVICE
 2
            I hereby certify that on this 4th day of April, 2019, I filed the foregoing documents on the
 3   Court’s e-filing system, which will automatically serve CM/ECF participants, and caused the
     mailing of the documents by first-class mail, postage prepaid, to the following persons:
 4

 5   Keith W. Warner
     6624 Johnny Love Lane
 6   North Las Vegas, NV 89086

 7   Carmela Warner
     6624 Johnny Love Lane
 8   North Las Vegas, NV 89086

 9   Marc Kolodinsky
     1793 Pine Bay Dr.
10   Lake Mary, FL 32746

11   Lisa V. Logsdon
     Deputy District Attorney
12   500 South Grand Central Pkwy.
     PO Box 552215
13   Las Vegas, NV 89155-2215

14   Attorney for the Clark County Treasurer

15   Hecker Wakefield & Feilberg, P.S.
     Attention: Kelly Boyker
16   321 First Avenue West
     Seattle, WA 98119
17
     Attorneys for Evergreen Moneysource Mortgage Company
18
                                                                         /s/ Jonathan Hauck
19                                                                       JONATHAN M. HAUCK
                                                                         Trial Attorney
20                                                                       United States Department of Justice
                                                                         Tax Division
21

22

23
      Stipulated As To Priority Between United States And PNC Bank                      U.S. DEPARTMENT OF JUSTICE
      N.A. And Proposed Order                                        6                  Tax Division, Western Region
      (Case No. 2:18-cv-01600-RFB-VCF)                                                  P.O. Box 683
                                                                                        Washington, D.C. 20044
                                                                                        Telephone: 202-616-3173
